Citation Nr: 0617090	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus Type II with peripheral neuropathy associated with 
herbicide exposure, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for diabetic 
nephropathy, currently evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




REMAND

The veteran served on active duty from November 1968 to 
January 1973.

The veteran's most recent examination for his service 
connected disabilities took place in July 2003.  The medical 
record states that the veteran suffers from renal problems 
due to his diabetes mellitus and there is early diabetic 
nephropathy.  It also showed reports of renal insufficiency.  
See VA Diabetes Mellitus examination report dated in July 
2003 and progress notes from Dr. Siddiq dated from March 2002 
to May 2003.

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Because 
the most recent medical evidence on record is a VA 
examination report dated in July 2003, some 3 years ago, the 
RO must schedule the veteran for a VA Diabetes Mellitus 
examination to determine the current severity of his diabetes 
mellitus.  The RO must also schedule the veteran for a VA 
Renal examination, to determine the current severity of his 
diabetic nephropathy.  The examiner should comment on such 
factors as the consistency of albumin in the veteran's urine, 
hyaline, granular casts, red blood cells, edema, decrease in 
kidney function, and hypertension.  The examiner should also 
comment on the severity of the veteran's hypertension, 
specifically as it is due to his diabetic nephropathy.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for diabetes and related 
conditions since 2003.  After obtaining 
any necessary releases, the named medical 
providers should be requested to provide 
copies of their medical records concerning 
the veteran's treatment  

2.  Thereafter, schedule the veteran for 
appropriate examinations in order to 
ascertain the nature and severity of his 
diabetes mellitus and associated 
nephropathy.  The veteran's claims folder 
must be made available to the medical 
examiner for review prior to conducting 
the examination and should make a specific 
notation that the claims folder has been 
reviewed.  The examiner should 
specifically comment on such factors as 
the consistency of albumin in the 
veteran's urine, hyaline, granular casts, 
red blood cells, edema, decrease in kidney 
function, and hypertension.  The examiner 
should also comment on the severity of the 
veteran's hypertension, specifically as it 
is due to his diabetic nephropathy.  

3.  The RO should then readjudicate the 
veteran's claims for a higher initial 
evaluations on the merits.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should then 
be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



